This is another case which was consolidated with the case of Pauline Downing against the same defendants and the case of Stella Downing, just decided.
Jane Chilson is a sister of Stella Downing and lived, during the period of time that her funds were being managed by Henry Bergman, executive officer of defendant bank, in California, but spent a large portion of her time in North Bend with her sister and husband, Stella Downing and E.S. Downing.
The same decree must be rendered in the instant case because it is identical, except as to amounts, with the case of Stella Downing against the same defendants, just decided.
For the reasons given in detail in the case of Pauline Downing against the same defendants, just decided, the decree of the circuit court in favor of defendants is affirmed.
McBRIDE and RAND, JJ., concur.
ROSSMAN, J., absent. *Page 329